Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2005

Ruiz v. Callahan
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4620




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Ruiz v. Callahan" (2005). 2005 Decisions. Paper 1287.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1287


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No 04-4620
                                   ________________

                                     EDWIN RUIZ

                                            v.

                               DENNIS M. CALLAHAN

                                   ________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civ. No. 03-cv-00119J)
                       District Judge: Honorable Kim R. Gibson
                                   ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 26, 2005

              Before: RENDELL, AMBRO and FUENTES, Circuit Judges

                                 (Filed April 29, 2005 )

                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

      Edwin Ruiz appeals from the District Court’s order denying his habeas corpus

petition filed under 28 U.S.C. § 2241. Ruiz challenges the calculation of his good

conduct time (“GCT”) by the Bureau of Prisons (“BOP”). Because we conclude that the
District Court’s order is correct in light of our recent opinion in O’Donald v. Johns,

__F.3d__, No. 04-2990, slip op. (3d Cir. Mar. 22, 2005), we will affirm.

       Ruiz is currently incarcerated at the Federal Correctional Institution in Fort Dix,

New Jersey, serving a sentence of 168 months for drug related charges. Ruiz has been in

custody since March 23, 1998, and is currently scheduled for release on May 29, 2010.

The BOP calculated the release date pursuant to its reading of 18 U.S.C. § 3624(b). After

exhausting administrative remedies, Ruiz filed a petition pursuant to 28 U.S.C. § 2241 on

May 28, 2003, claiming specifically that the BOP misinterprets § 3624(b), depriving him

of 98 days of GCT. He claims that he is entitled by statute to receive 54 days of GCT for

each year of his imposed sentence, rather than the BOP’s interpretation that he receives

credit only for time actually served. By order entered November 3, 2004, the District

Court held that § 3624(b) is not ambiguous, and the BOP’s interpretation is correct. Ruiz

presents no other claims. He then filed this appeal.1

       We recently decided this precise issue. In O’Donald v. Johns, 402 F.3d 172 (3d

Cir. 2005), we held that although § 3624(b) is ambiguous, the BOP’s interpretation is

reasonable. Id. at 174. We stated in O’Donald, that under Chevron U.S.A., Inc. v.

Natural Res. Def. Council, 467 U.S. 837, 844 (1984), we defer to the BOP’s

interpretation. O’Donald, 402 F3d at 174. Thus, Ruiz’s claim must fail.




  1
     We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). We exercise
plenary review over the District Court’s legal conclusions and apply a clearly erroneous
standard to its findings of fact. See Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002).

                                              2
       In short, in light of our recent opinion in O’Donald v. Johns, the District Court

properly denied Ruiz’s challenge to the BOP’s calculation of his GCT. Accordingly, we

will affirm the District Court’s order denying his habeas corpus petition.




                                             3
4